Citation Nr: 0605371	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-43 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a colon disorder, 
variously classified, including due to exposure to 
herbicides.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia that denied the benefits 
sought on appeal.  

In the veteran's VA Form 9 of December 2004, he states he has 
had bouts of skin cancer over the last ten years, and also 
has iritis.  He suggests that these conditions are due to 
Agent Orange exposure and should be service connected.  These 
claims are not currently before the Board and are referred to 
the RO for appropriate action.


REMAND

The veteran seeks service connection for a colon disorder, 
claiming the condition is related to his exposure to 
herbicides in Vietnam.  A preliminary review of the record 
discloses a need for further development because it appears 
there are outstanding private medical records pertaining to 
treatment that are pertinent to the veteran's claim.  

In support of his claim, the veteran submitted private 
medical records from Leslie S. Leighton, M.D. and John E. 
Burney, III, M.D., both of Digestive Healthcare of Georgia, 
P.C. who have been treating the veteran since 1993.  The 
veteran states his initial diagnosis was made by Sigelbaum, 
Gunder, & Lacey Gastroentenology and provides their address 
in VA Form 21-4138.  No records of that medical facility are 
associated with the file.  The veteran also states he 
received other treatment in McDonough, Georgia but does not 
provide the name or address of the doctor who treated him.  
These records must be obtained an associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action, and 
VA will notify the veteran if further action is required on 
his part:  

1.  Request and obtain from the veteran 
all information regarding any private 
treatment he has received related to his 
claim.  After obtaining the necessary 
authorization, obtain and associate with 
the claims file all records of such 
treatment.

2.  After obtaining the necessary 
authorization, obtain and associate with 
the claims file all records of treatment, 
including clinical and treatment records, 
the veteran received from Sigelbaum, 
Gunder, & Lacey Gastroentenology, 2626 
North 3rd Street, Harrisburg, PA 17110 
and from the physician that treated the 
veteran in McDonough, Georgia.  

3.  After completing all of the 
directives above, determine whether 
further evidentiary development is 
warranted.  Such further development 
could include C&P medical examination(s) 
appropriate to the issue on appeal.

After the development requested above has been completed to 
the extent possible, review the record. If the benefit sought 
on appeal remains denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his representative and 
give them the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 
 
 
 

